           Case
           Case 4:21-cv-01263
                4:21-cv-01263 Document
                              Document 4-1
                                       19 Filed
                                           Filed on
                                                 on 05/25/21
                                                    04/19/21 in
                                                              in TXSD
                                                                 TXSD Page
                                                                      Page 11 of
                                                                              of 22




                                                           Nathan Ochsner, Clerk of Court


Date: April 19, 2021
                                                           s/ D.Sillas
                                                           Signature of Clerk or Deputy Clerk
Case 4:21-cv-01263 Document 19 Filed on 05/25/21 in TXSD Page 2 of 2
